DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-16, 19-28, 31-43, 61 and 63-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 15 and 27 recites the following limitations:
... to thereby convert myoglobin in the fresh meat product to nitrosomyoglobin and “yet resulting in less internal pinking than associated with the use of higher amounts of nitrates”.
Applicants states that the support for this limitation could be found in the paragraph 47 of the instant specification. The paragraph 47 of the original specification states the following:

Neither original claims nor original specification provide support for the limitation of resulting in less internal pinking than associated with the use of higher amounts of nitrates. The pinking color of meat only refers to the cooked meat. Not to meat in any state in general. Second, the recitation is directed to nitrates. The specification refers to nitrites. Third, there is no support regarding the higher amounts of nitrates and lower pinking

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-16, 19-28, 31-43, 61 and 63-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 15 and 27 recites the following limitations:
... to thereby convert myoglobin in the fresh meat product to nitrosomyoglobin and yet resulting in less internal pinking than associated with the use of higher amounts of nitrates;
The term "less" and “higher” in claims 1, 15 and 27, are relative terms that render the claims indefinite.  The term "less" and “higher” are not defined by the claims, the specification 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-16, 19-20, 61, 64-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegel et al (US2006/0246242 A1) in view of Krause (Incubation of curing brines for the production of ready-to-eat uncured ham).
In regard to claim 1, Siegel et al discloses a process of packaging food in a package comprising a myoglobin blooming agent that promote or preserve the desirable appearance of food products are provided (Abstract). Siegel et al discloses packaging of food product under reduced oxygen atmosphere ([0013], [0069], [0122], [0131], [0140], [0242], [0244]). In regard to the food product, Siegel et al discloses “beef, pork, veal, lamb, mutton, chicken or turkey; game such as venison, quail, and duck; and fish, fishery or seafood products. The meat can be in a variety of forms including primal cuts, subprimal cuts, and retail cuts as well as ground, comminuted or mixed. The meat or meat product is preferably fresh, raw, uncooked meat, but may also be frozen, hard chilled or thawed ([0083]).
Siegel et al discloses that the food product is in contact with myoglobin blooming agent ([0012], [0113], [0116]). Among the suitable myoglobin blooming agents, Siegel et al discloses that “the myoglobin blooming agent is a "nitric oxide donating compound" ("NO donor") that provides a nitric oxide (NO) molecule that binds to the myoglobin present in a meat product so as to maintain or promote a reddening or blooming or other favorable coloration of the meat product. A nitric oxide donating compound releases nitric oxide or is a precursor, e.g., nitrate which acts as an intermediate leading to the formation of nitric oxide which binds to a myoglobin 3Na)2 or NO(SO3K)2]; inorganic nitrates (MNO3) where a suitable counter ion (M+) include alkali metals (e.g., sodium, potassium), alkaline earth metals (e.g., calcium), transition metals, protonated primary, secondary, or tertiary amines, or quaternary amines, or ammonium, and including for example, saltpeter; and inorganic nitrites (MNO2) where suitable counter ions (M+) include alkali metals (e.g., sodium, potassium), alkaline earth metals (e.g., calcium), transition metals, protonated primary, secondary, or tertiary amines, or quaternary amines, or ammonium.
Stated somewhat differently, Siegel et al discloses a method of packaging a fresh meat product in a package that contains a low oxygen environment, comprising the steps of applying a component to a surface of a fresh meat product, said component including a sufficient amount of nitrites to convert myoglobin in said fresh meat product to nitrosomyoglobin and thereby improve the color of said fresh meat product; and sealing said fresh meat product in a package that contains a low oxygen environment. 
Siegel et al is silent as to the component derived from the natural plant.
Krause discloses the following:
Natural and organic processed meats have seen a dramatic increase in demand in recent years. Because these products are not allowed to contain chemical preservatives, traditional curing agents, nitrate and nitrite, are prohibited from natural and organic processed meat products. Nitrate and nitrite are unique ingredients used in the production of cured meats which produce typical properties such as desirable flavor and distinctive color, as well as prevent the growth of spoilage bacteria and pathogens, most notably Clostridium botulinum (page 1).
The changes that were made require new labels to contain the disclaimer “No Nitrates or Nitrites added except for naturally occurring nitrites found in” one of the ingredients present in the ingredient statement. These ingredients include celery juice powder, beet juice powder, carrot juice concentrate, sea salt, or any 
Naturally occurring nitrates are very common in the environment and can be found in ingredients such as sea salt and vegetable sources. It is well known that vegetables are a source of relatively high nitrate concentrations. The National Academy of Sciences (1981) reported that vegetables contain nitrates in concentrations as high as 1500-2800 ppm in celery, lettuce, and beets (page 21).
Recently, pre-converted vegetable juice powders have become commercially available for the production of uncured meat and poultry products. In these pre-converted powders the nitrate is reduced with microorganisms before adding it to the meat block. The pre-converted powders can be added directly to comminuted products, or can be mixed in a brine and injected or tumbled into different meat cuts. These powders can be purchased already containing nitrite at concentrations as high as 10,000 – 15,000 parts per million. As a result, no starter culture or incubation step is required for the production of no-nitrate-ornitrite-added meat products (page 25).
Krause discloses treatment of meat with pre-converted vegetable juice powders have become commercially available for the production of uncured meat and poultry products. Krause discloses that conventionally sodium nitrate and nitrite were added to meat to preserve the meat against bacterial contamination and also to produce the bright-red color in meats (pages 8-14). Krause discloses various disadvantages of using nitrate and nitrite in meats due to the health problems (pages 8-14). Krause suggests use of plants extracts instead of conventional sources of nitrates and nitrites (pages 21-26).  Among suitable plant extracts, Krause discloses celery juice powder, beet juice powder, carrot juice concentrate, sea salt (page 21). Krause discloses that pre-converted vegetable juice powders have become commercially available for the production of uncured meat and poultry products. In these pre-converted powders the nitrate is reduced with microorganisms before adding it to the meat block. The pre-converted powders can be added directly to comminuted products, or can be mixed in a brine and injected or tumbled into different meat cuts (page 21). Hence, both references disclose treatment of meats with nitrate/nitrite generating compounds that will effect bright-red color of meats. Krause 
In regard to claims 1 and 60-61, as stated above, Siegel et al discloses a method of packaging a fresh meat product in a package that contains a low oxygen environment, comprising the steps of applying a component to a surface of a fresh meat product, said component including a sufficient amount of nitrites to convert myoglobin in said fresh meat product to nitrosomyoglobin and thereby improve the color of said fresh meat product. In any case, one of ordinary skill in the art would have been motivated to vary the amounts of nitrites provided by natural plant component in order to provide just enough nitrite to achieve desired organoleptic properties of the treated food product, i.e. the color of the treated food product.
Further in regard to the nitrite concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 
In regard to claims 5-7, Krause discloses celery juice powder, beet juice powder, carrot juice concentrate, sea salt (page 21).
In regard to claims 8-9, Siegel et al discloses “beef, pork, veal, lamb, mutton, chicken or turkey; game such as venison, quail, and duck; and fish, fishery or seafood products. The meat can be in a variety of forms including primal cuts, subprimal cuts, and retail cuts as well as 
In regard to claims 10-14, Siegel et al discloses:
[0069] "Reduced oxygen atmosphere" when referring to a packaged meat product refers to a reduction in the partial pressure of oxygen in contact with the packaged meat product, in comparison with the partial pressure of oxygen in the Earth's atmosphere at standard temperature and pressure at sea level. Reduced oxygen atmosphere packages may include modified atmosphere packages where the oxygen partial pressure is less than that of the Earth's atmosphere at standard temperature and pressure at sea level, or vacuum packages, containing minimal gas pressure in contact with the packaged meat. Modified atmosphere packaging may create a substantially oxygen reduced environment where the oxygen content of less than 3.0% oxygen v/v is desirable, and preferably less than 1.0% oxygen v/v. For processed meat, oxygen content of less than 0.5% v/v is desirable. 
[0070] "Vacuum packaging" refers to actively eliminating atmospheric gases, most specifically oxygen, from inside the package and sealing the package so that virtually no gas is able to permeate into the package from outside the package. The result is a package with a minimum amount of oxygen gas remaining in contact with the meat inside the package. The removal of oxygen from the immediate environment of the product slows down bacterial and oxidative deterioration processes thereby keeping the quality of the meat fresher for a longer period of time. 
[0071] "MAP" is an abbreviation for a "modified atmosphere package". This is a packaging format where a gas is actively flushed into the headspace of a package prior to sealing. In general, the gas is modified to be different from that normally found in the earth's atmosphere. The result is a package with a considerable volume of gas surrounding the viewing surface of the product within the package. A fresh meat MAP can use either an enriched-oxygen or an oxygen-free atmosphere to effectively extend shelf life. 
[0072] "RAP" is an abbreviation for a "reduced atmosphere package." It can be a form of MAP wherein the atmospheric gases are minimal so that the packaging material makes physical contact with the internal contents. RAP can also be a form of vacuum packaging where the atmosphere is not completely evacuated from inside the package. Examples include the conventional fresh meat package such as a "PVC stretch wrapped tray" and the conventional case ready poultry package where a shrink film or bag is hermetically sealed around a tray of meat. In general the fresh meat in a RAP has a higher profile than the tray used to hold the meat so that the packaging film surrounding the product makes considerable physical contact with the meat surface. 

In regard to claims 15-16 and 19-20, Siegel et al discloses:


One of ordinary skill in the art would have been motivated to employ any conventional method of the application on plant extract onto the surface of meat.
In regard to claims 17-18, Krause discloses:
Recently, pre-converted vegetable juice powders have become commercially available for the production of uncured meat and poultry products. In these pre-converted powders the nitrate is reduced with microorganisms before adding it to the meat block. The pre-converted powders can be added directly to comminuted products, or can be mixed in a brine and injected or tumbled into different meat cuts. These powders can be purchased already containing nitrite at concentrations as high as 10,000 – 15,000 parts per million. As a result, no starter culture or incubation step is required for the production of no-nitrate-ornitrite-added meat products (page 25).


Claims 21-28, 31-43 and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegel et al (US 2006/0246242 A1) in view of Krause (Incubation of curing brines for the production of ready-to-eat uncured ham) as applied to claim 1 above and further in view of Swart et al (US 2002/0192340 A1).
In regard to claim 27, Siegel et al discloses a process of packaging food in a package comprising a myoglobin blooming agent that promote or preserve the desirable appearance of 
Siegel et al discloses that the food product is in contact with myoglobin blooming agent ([0012], [0113], [0116]). Among the suitable myoglobin blooming agents, Siegel et al discloses that “the myoglobin blooming agent is a "nitric oxide donating compound" ("NO donor") that provides a nitric oxide (NO) molecule that binds to the myoglobin present in a meat product so as to maintain or promote a reddening or blooming or other favorable coloration of the meat product. A nitric oxide donating compound releases nitric oxide or is a precursor, e.g., nitrate which acts as an intermediate leading to the formation of nitric oxide which binds to a myoglobin molecule in a meat product. Examples of nitric oxide donating compounds include nitrosodisulfonates including for example, Fremy's salt [NO(SO3Na)2 or NO(SO3K)2]; inorganic nitrates (MNO3) where a suitable counter ion (M+) include alkali metals (e.g., sodium, potassium), alkaline earth metals (e.g., calcium), transition metals, protonated primary, secondary, or tertiary amines, or quaternary amines, or ammonium, and including for example, saltpeter; and inorganic nitrites (MNO2) where suitable counter ions (M+) include alkali metals (e.g., sodium, potassium), alkaline earth metals (e.g., calcium), transition metals, protonated primary, secondary, or tertiary amines, or quaternary amines, or ammonium.
In regard to the recitations of mixing a nitrite-generating component with base liquid and applying the solution to the surface of the meat product, Siegel et al discloses:
[0116] In other aspects, the myoglobin blooming agent is incorporated within the myoglobin-containing fresh meat product or coated on the surface of the myoglobin-containing fresh meat product. The myoglobin blooming agent may be 

Siegel et al is silent as to the component derived from the natural plant.
Krause discloses the following:
Natural and organic processed meats have seen a dramatic increase in demand in recent years. Because these products are not allowed to contain chemical preservatives, traditional curing agents, nitrate and nitrite, are prohibited from natural and organic processed meat products. Nitrate and nitrite are unique ingredients used in the production of cured meats which produce typical properties such as desirable flavor and a distinctive color, as well as prevent the growth of spoilage bacteria and pathogens, most notably Clostridium botulinum (page 1).
The changes that were made require new labels to contain the disclaimer “No Nitrates or Nitrites added except for naturally occurring nitrites found in” one of the ingredients present in the ingredient statement. These ingredients include celery juice powder, beet juice powder, carrot juice concentrate, sea salt, or any ingredient determined to contain nitrates or nitrites by USDA. Furthermore, the statement “No Preservatives” can not be used (Bacus, 2006). 
Naturally occurring nitrates are very common in the environment and can be found in ingredients such as sea salt and vegetable sources. It is well known that vegetables are a source of relatively high nitrate concentrations. The National Academy of Sciences (1981) reported that vegetables contain nitrates in concentrations as high as 1500-2800 ppm in celery, lettuce, and beets (page 21).
Recently, pre-converted vegetable juice powders have become commercially available for the production of uncured meat and poultry products. In these pre-converted powders the nitrate is reduced with microorganisms before adding it to the meat block. The pre-converted powders can be added directly to comminuted products, or can be mixed in a brine and injected or tumbled into different meat 

Krause discloses treatment of meat with pre-converted vegetable juice powders have become commercially available for the production of uncured meat and poultry products. Krause discloses that conventionally sodium nitrate and nitrite were added to meat to preserve the meat against bacterial contamination and also to produce the bright-red color in meats (pages 8-14). Krause discloses various disadvantages of using nitrate and nitrite in meats due to the health problems (pages 8-14). Krause suggests use of plants extracts instead of conventional sources of nitrates and nitrites (pages 21-26).  Among suitable plant extracts, Krause discloses celery juice powder, beet juice powder, carrot juice concentrate, sea salt (page 21). Krause discloses that pre-converted vegetable juice powders have become commercially available for the production of uncured meat and poultry products. In these pre-converted powders the nitrate is reduced with microorganisms before adding it to the meat block. The pre-converted powders can be added directly to comminuted products, or can be mixed in a brine and injected or tumbled into different meat cuts (page 21). Hence, both references disclose treatment of meats with nitrate/nitrite generating compounds that will effect bright-red color of meats. Krause discloses various disadvantages associated with conventional sources of nitrate and nitrite in meats due to the health problems and suggests use of plants extracts instead of conventional sources of nitrates and nitrites.  One of ordinary skill in the art would have been motivated to modify Siegel et al in view of Krause and to substitute conventional sources of nitrate and nitrite in meats with plant extracts in order to avoid health problems associated with chemical reactions that lead to formation of compounds that cause cancer.
In regard to claims 27 and 62-63, as stated above, Siegel et al discloses a method of packaging a fresh meat product in a package that contains a low oxygen environment, 
Further in regard to the nitrite concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Claims 21-27 and 41-42 further recite diffusion mitigating agent. Siegel et al and Krause are silent as to the diffusion mitigating agent. Swart et al discloses treatment of meats with antimicrobial agent. Swart et al discloses that the meat –treating solution may further include various thickeners that may affect the viscosity of the meat-treatment solution. More specifically, Swart et al discloses:
[0158] Generally, thickeners which may be used in the present invention include natural gums such as xanthan gum, guar gum, or other gums from plant mucilage; polysaccharide based thickeners, such as alginates, starches, and cellulosic polymers (e.g., carboxymethyl cellulose); polyacrylates thickeners; and hydrocolloid thickeners, such as pectin. Generally, the concentration of thickener employed in the present compositions or methods will be dictated by the desired viscosity within the final composition. However, as a general guideline, the viscosity of thickener within the present composition ranges from about 0.1 wt-% to about 1.5 wt-%, preferably from about 0.1 wt-% to about 1.0 wt-%, and most preferably from about 0.1 wt-% to about 0.5 wt-%.


Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A). 

In regard to claims 28, Siegel et al discloses water as a base liquid ([0116]-[0118]).
In regard to claims 29-32, Krause discloses celery juice powder, beet juice powder, carrot juice concentrate, sea salt (page 21).
In regard to claims 33-34, Siegel et al discloses “beef, pork, veal, lamb, mutton, chicken or turkey; game such as venison, quail, and duck; and fish, fishery or seafood products. The meat can be in a variety of forms including primal cuts, subprimal cuts, and retail cuts as well as ground, comminuted or mixed. The meat or meat product is preferably fresh, raw, uncooked meat, but may also be frozen, hard chilled or thawed ([0083]).
In regard to claims 35-38, Siegel et al discloses:
[0069] "Reduced oxygen atmosphere" when referring to a packaged meat product refers to a reduction in the partial pressure of oxygen in contact with the packaged meat product, in comparison with the partial pressure of oxygen in the 
[0070] "Vacuum packaging" refers to actively eliminating atmospheric gases, most specifically oxygen, from inside the package and sealing the package so that virtually no gas is able to permeate into the package from outside the package. The result is a package with a minimum amount of oxygen gas remaining in contact with the meat inside the package. The removal of oxygen from the immediate environment of the product slows down bacterial and oxidative deterioration processes thereby keeping the quality of the meat fresher for a longer period of time. 
[0071] "MAP" is an abbreviation for a "modified atmosphere package". This is a packaging format where a gas is actively flushed into the headspace of a package prior to sealing. In general, the gas is modified to be different from that normally found in the earth's atmosphere. The result is a package with a considerable volume of gas surrounding the viewing surface of the product within the package. A fresh meat MAP can use either an enriched-oxygen or an oxygen-free atmosphere to effectively extend shelf life. 
[0072] "RAP" is an abbreviation for a "reduced atmosphere package." It can be a form of MAP wherein the atmospheric gases are minimal so that the packaging material makes physical contact with the internal contents. RAP can also be a form of vacuum packaging where the atmosphere is not completely evacuated from inside the package. Examples include the conventional fresh meat package such as a "PVC stretch wrapped tray" and the conventional case ready poultry package where a shrink film or bag is hermetically sealed around a tray of meat. In general the fresh meat in a RAP has a higher profile than the tray used to hold the meat so that the packaging film surrounding the product makes considerable physical contact with the meat surface. 

One of ordinary skill in the art would have been motivated to employ any conventional method of the application on plant extract onto the surface of meat.
In regard to claims 39-40, Krause discloses:
Recently, pre-converted vegetable juice powders have become commercially available for the production of uncured meat and poultry products. In these pre-converted powders the nitrate is reduced with microorganisms before adding it to the meat block. The pre-converted powders can be added directly to comminuted products, or can be mixed in a brine and injected or tumbled into different meat .

Response to Arguments
Applicant's arguments filed 03/31/2021 have been fully considered but they are not persuasive. 
Applicant’s argument regarding the quantity of nitrites have been fully considered but are not persuasive. In response to Applicant’s argument regarding the quantity of nitrites, it is noted that Krause discloses the following:
Low concentrations of nitrite bring up the concern for food safety, especially the survival and outgrowth of C. botulinum and excess amounts risk the formation of nitrosamines. 
Manufacturing procedures must be standardized to prevent product variation, as well as maintain the quality and safety of products labeled no-nitrate/nitrite-added. One method to achieve this is to determine if pre-conversion of nitrate to nitrite in a brine will reduce product variation and assure product safety by allowing the amount of ingoing nitrite to be analytically measured and controlled (page 2).
Therefore, it is necessary to establish a standard processing procedure that provides more consistency and better control over nitrite levels. One possible method of achieving this would be to convert the nitrate found naturally better control over the amounts of nitrite injected into the product by development of brine incubation processes that would produce a consistent, desired nitrite concentration. For example, nitrite accumulation in the brine is dependent on many variables, such as temperature, salt content, time, and pH. If these variables could be held constant, the amount of nitrite produced would be consistent between batches. Pre-converting a brine before injecting is hypothesized to allow more consistent nitrite concentrations, faster product cure, and better control over nitrite levels in the product (page 26).

Hence, Krause teaches importance of the control of the amount of the nitrite. Krause teaches that nitrite is responsible for the desirable flavor and distinct color of the meat product and prevention of growth of spoilage bacteria and pathogens. Therefore, one of ordinary skill in the art would have been motivated to use the levels of nitrite that are low enough to avoid formation of nitrosamines and high enough to prevent the growth of bacteria and achieve desired level of flavor and color. The particular concentration of nitrite is seen to have been result-effective variable which is routinely determinable. 

Further in regard to the nitrite concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Applicant’s argument regarding the combination of references have been fully considered but is not persuasive. In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Siegel et al discloses:
--a process of packaging food in a package under reduced oxygen atmosphere comprising a myoglobin blooming agent that promote or preserve the desirable appearance of food products;
--the food product such as “beef, pork, veal, lamb, mutton, chicken or turkey; game such as venison, quail, and duck; and fish, fishery or seafood products”;

Siegel et al is silent as to the component derived from the natural plant. Krause provides the motivation for substitution of the conventional sources of nitrites and nitrates with natural sources of nitrites and nitrates, because of the increased demand in the natural and organic processed meats (page 1). Krause discloses the following:
Natural and organic processed meats have seen a dramatic increase in demand in recent years. Because these products are not allowed to contain chemical preservatives, traditional curing agents, nitrate and nitrite, are prohibited from natural and organic processed meat products (page 1).

Further in response to Applicant’s arguments regarding the lack of evidence provided by Examiner that “Siegel presented a “problem”, it is noted that regardless of any evidence, Krause teaches that the consumer believes that the plant sources of nitrites are safer and healthier than conventional sources:
Although it has many desired benefits, there are many negative perceptions of nitrite-cured meat products, most notably the formation of carcinogenic nitrosamines. This has allowed the natural and organic market to increase, as many consumers believe products labeled no nitrate/nitrite-added are safer and healthier (page 1).

Krause further provides the solution to the problem associated with negative perception of conventionally nitrite-cured meat products:
Alternative processes have been identified to produce natural and organic meats labeled uncured, no-nitrate/nitrate-added, that resemble traditional cured products. It has been shown that uncured meat and poultry products can be manufactured with ingredients high in nitrate, and a nitrate reducing starter culture to produce cured meat products with similar sensory and quality characteristics as traditionally cured products (page 1). 


Even though nitrite has many desirable effects, there is some concern about its safety. The issue arose in the late 1960’s and into the 1970’s when it became apparent that nitrite-cured meats, most notably bacon, had the potential to produce nitrosamines.
.... because of their possible link to cancer in humans, a large amount of interest has been focused on the presence of nitrosamines in cured meats. There have been more than 300 nitroso compounds tested in laboratory animals, and greater than 90% have been shown to cause cancer. However, there has been no direct link to human cancer from the consumption of cured meats (Pegg & Shahidi, 2000) (page 16).
When the issue arose, the meat industry recognized the problem and dealt with it by eliminating the use of nitrate, except for specialty products, lowering the levels of nitrite used, and implementing tighter control of manufacturing processes. Also, ascorbate and erythorbate levels were used at maximum levels to inhibit formation of nitrosamines (Cassens, 1997a) (page 17).
... the changes made in the previous decade solved the problem of the formation of nitrosamines in cured meat. These changes included the virtual elimination of nitrate, reduced use of nitrite, and change in the regulation of bacon along with mandatory use of ascorbate or erythorbate. However, issues during the last 30 years keep resurfacing regarding the safety of nitrite in cured meats. In the 1990’s, several epidemiological studies reported 18 that the consumption of cured meats was linked to childhood leukemia and brain cancer (Peters, Preston-Martin, London, Bowman, Buckley & Thomas, 1994; Preston-Martin & Lijinsky, 1994; Sarasua & Savitz, 1994) (page 17).

As stated in the rejection above, Krause discloses treatment of meat with pre-converted vegetable juice powders have become commercially available for the production of uncured meat and poultry products. Krause discloses that conventionally sodium nitrate and nitrite were added to meat to preserve the meat against bacterial contamination and also to produce the 
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Swart et al is not relied upon as a teaching of meat color improvement. Swart is relied upon as teaching of inclusion of thickeners into meat-treatment solutions that may affect the viscosity of the meat-treatment solution. One of ordinary skill in the art would have been further motivated to modify Siegel et al and Krause in view of Swart et al and to further include thickeners into the meat-treatment solution in order to effect the viscosity of the meat-treatment solution. It is 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791